MEMORANDUM *
Victor Rodriguez-Mungia (“RodriguezMungia”) appeals his sentence for unlawful re-entry into the United States, a violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.
The district court increased RodriguezMungia’s base offense level by eight levels pursuant to U.S.S.G. § 2L1.2(b)(1)(C) because Rodriguez-Mungia re-entered the United States after “a conviction for an aggravated felony.” Rodriguez-Mungia argues that his twelve-month sentence for a misdemeanor conviction in Nevada should not be considered an aggravated felony. “Aggravated felony” is defined to include “a crime of violence ... for which the term of imprisonment [is] at least one year.” 8 U.S.C. § 1101(a)(43)(F). We “interpreted the clause ‘at least one year’ to include those [misdemeanor] crimes that receive a sentence of exactly one year.” United States v. Gonzalez-Tamariz, 310 F.3d 1168, 1171 (9th Cir.2002) as amended Jan. 13, 2003. Rodriguez-Mungia’s twelve-month sentence for his Nevada misdemeanor conviction meets this definition of “aggravated felony.” Accordingly, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.